DETAILED ACTION
Status of the Application
	Claims 65, 282-283, 307, 326-388 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
	Applicant’s amendment of claims 65, 282-283, 307, 328, 342, 343, 350-351, 367-382 as submitted in a communication filed on 3/8/2021 is acknowledged. 
	Applicant submits that claim 65 is generic and in condition for allowance.  Therefore, Applicant request rejoinder of withdrawn claims.  For the reasons extensively discussed below, claim 65 is not deemed in condition for allowance.  Thus, the restriction requirement can be properly maintained.
Claims 335-337, 340, 352-365, 369-388 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 65, 282-283, 307, 326-334, 338-339, 341-351, 366-368 are at issue and will be examined to the extent they encompass the elected invention. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/8/2021 and 8/16/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – Improper Markush Grouping
Claims 307 and dependent claims 326-327 remain rejected on the basis that they contained an improper Markush grouping of alternatives.
This rejection has been discussed in prior Office actions.  It is maintained for the reasons set forth below.
Applicant argues that independent claim 65 has been amended to recite a motif required by the targeting sequences, exosporium proteins and exosporium protein fragments and that the targeting sequences, exosporium proteins and exosporium protein fragments listed in claim 307 all comprise this motif.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendment made to claim 65 and the recited motif.  However, it is noted that claim 307 requires in part an exosporium protein that comprises SEQ ID NO: 122.  Upon alignment of SEQ ID NO: 122 and the recited motif, the Examiner has found that SEQ ID NO: 122 does not comprise the motif required by all the members of the Markush group.  Therefore, not all the Markush grouping of alternatives recited in claim 307 share the same structural feature required as recited in claim 65.  Please note that dependent claims 326-327 merely define the targeting sequences listed in claim 307 but do not exclude the presence of an exosporium protein or exosporium protein fragment as recited in claim 307 from the fusion protein. Correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 307, 326 and 327 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 307 (claims 326-327 dependent thereon) is indefinite in the recitation of “(mc) an exosporium protein comprising an amino acid sequence having at least 85% identity with SEQ ID NO: 122” for the following reasons.  Claim 307 and dependent claims 326-327 ultimately depend from claim 65.  Claim 65 requires the targeting sequences, exosporium proteins or exosporium protein fragments to comprise a specific amino acid sequence. As written, claim 307 encompasses in part the method of claim 65, wherein the fusion protein comprises an exosporium protein that comprises SEQ ID NO: 122.  However, the polypeptide of SEQ ID NO: 122 does not comprise this amino acid sequence.  Therefore, the scope of claim 307 and dependent claims 326-327 is not encompassed by the scope of independent claim 65.  It is reiterated herein that claims 326-327 merely define the targeting sequences listed in claim 307 but do not exclude the presence of an exosporium protein or exosporium protein fragment as recited in claim 307 from the fusion protein.  Correction is required. 
Claims 65, 282, 283 (307, 326-334, 338-339, 341-351, 366-368 dependent thereon) were  indefinite in the recitation of “recombinant Bacillus cereus family member” for the reasons of record.  Applicant asserts that the term refers not only to B. cereus sensu stricto, B. anthracis, B. thuringiensis, B. mycoides, B. pseudomycoides, B. weihenstephanensis, B. cytotoxicus.  B. samanii, B. gaemokensis and B. toyonensis but that the term encompasses any Bacillus species that is capable of producing an exosporium.  In view of Applicant’s assertion that the term refers to any Bacillus species that is capable of producing an exosporium, this rejection is hereby withdrawn.
 Claim 283 was indefinite in the recitation of “..wherein the CotE gene is a CotE gene of the recombinant Bacillus cereus family member and/or comprises an amino acid sequence having at least…..with SEQ ID NO: 192”.  In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 283 was indefinite in the recitation of “….wherein the ExsY gene is an Exs Y gene of the recombinant Bacillus cereus family member and/or comprises an amino acid sequence having at least 85% identity with SEQ ID NO: 193”. In view of Applicant’s amendment, this rejection is hereby withdrawn
Claim 283 was indefinite in the recitation of “..wherein the CotY gene is a CotY gene of the recombinant Bacillus cereus family member and/or comprises an amino acid sequence having at least…..with SEQ ID NO: 198”.  In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 283 was indefinite in the recitation of “..wherein the CotO gene is a CotO gene of the recombinant Bacillus cereus family member and/or comprises an amino acid sequence having at least…..with SEQ ID NO: 199”.  In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claims 283, 330 was indefinite in the recitation of “ExsY”, “CotY”,  “CotO”, “YjcB”, “CotE”, “BclB”. In view of Applicant’s amendment, this rejection is hereby withdrawn.
 Claim 342 was indefinite in the recitation of “the protein or peptide that protects the animal from a pathogen protects the animal from a bacterial pathogen selected from the group consisting of a bacterial pathogen…..genus Salmonella, and combinations of any thereof”. In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 342 was indefinite in the recitation of “the protein or peptide that protects the animal from a pathogen protects the animal from a fungal pathogen selected from the group consisting of a fungal pathogen…..genus Candida, and combinations of any thereof”. In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 342 was indefinite in the recitation of “the protein or peptide that protects the animal from a pathogen protects the animal from a pathogenic worm  selected from the group consisting of a nematode…..tape worm, and combinations of any thereof”. In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 342 was indefinite in the recitation of “the protein or peptide that protects the animal from a pathogen protects the animal from a pathogenic insect…ectoparasite   selected from the group consisting of fleas…..mosquitoes, the larvae of any thereof,  and combinations of any thereof”. In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 342 was indefinite in the recitation of “the protein or peptide that protects the animal from a pathogen protects the animal from a pathogenic insect…endoparasite   selected from the group Gasterophilus sp., the larvae of any thereof,  and combinations of any thereof”. In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 342 was indefinite in the recitation of “the protein or peptide that protects the animal from a pathogen protects the animal from a pathogenic protest selected from the group consisting of a protist of the genus Babesia….. genus Microsporidia and combinations of any thereof”.  In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 343 was indefinite in the recitation of “wherein the protein or peptide that protects the animal from a bacterial pathogen protects the animal from a bacterial pathogen selected from the group consisting of Acinetobacter…..Taylorella equigenitalis, and a combination of any thereof”. In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 350 was indefinite in the recitation of “wherein the fusion protein is expressed under the control of a sporulation promoter native to the targeting sequence, exosporium protein, or exosporium protein fragment of the fusion protein; and/or under the control of a high expression sporulation promoter”. In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 351 was indefinite in the recitation of “recombinant Bacillus cereus family member selected from Bacillus cereus….Bacillus toyoiensis, and a combination of any thereof”. In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 367 was indefinite in the recitation of “the method of claim 367”. In view of Applicant’s amendment, this rejection is hereby withdrawn.
Claim 368  (claims 338-339 dependent thereon) was indefinite in the recitation of “the method of claim 368, wherein the protease comprises a peptidase, a proteinase, or a combination thereof; an alkaline protease, an acid protease, or a neutral protease; and or a cysteine protease”. In view of Applicant’s amendment, this rejection is hereby withdrawn.
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims  65, 282-283, 329-334, 338-339, 341-351, 366-368 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is a new matter rejection necessitated by amendment.
Amended claim 65 and dependent claims 282-283, 329-334, 338-339, 341-351, 366-368 now require any targeting sequence, exosporium protein or exosporium protein  fragment that comprises the sequence X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12-X13-X14-X15-X16, wherein X1 is any amino acid or absent, X2 is F, L, I, M or V, X3 is any amino acid, X4 is P or S, X5 is any amino acid, X6 is L, N, S, or I, X7 is V, I or L, X8 is G, X9 is P, X10 is T or P, X11 is L or F, X12 is P, X13 is any amino acid, X14 is any amino acid, X15 is P, Q, T, or S, and X16 is P, T or S. Targeting sequences, exosporium proteins or exosporium protein fragments that comprise this new sequence encompass targeting sequences, exosporium proteins or exosporium protein fragments that comprise amino sequences such as X1-X2-X3-X4-X5-X6-X7-GPPFP-X13-X14-X15-X16, X1-X2-X3-X4-X5-X6-VGPPLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-X6-LGPTFP-X13-X14-X15-X16, X1-X2-X3-X4-X5-NVGPTLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-IVGPTLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-NVGPTFP-X13-X14-X15-X16, X1-X2-X3-X4-X5-SVGPTFP-X13-X14-X15-X16 and X1-X2-X3-X4-X5-IVGPTFP-X13-X14-X15-X16. While the Examiner has found that the polypeptides of SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 43, 45, 47, 49, 51, 53, 55, 57,  59, 61, 63, 65, 67, 69, 73, 75, 77, 81, 83, 87, 89, 91, 93,  96-107 and the proteins  of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, and 95 comprise the recited amino acid sequence, the Examiner has been unable to find targeting sequences, exosporium proteins or exosporium protein fragments that comprise amino acid sequences such as X1-X2-X3-X4-X5-X6-X7-GPPFP-X13-X14-X15-X16, X1-X2-X3-X4-X5-X6-VGPPLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-X6-LGPTFP-X13-X14-X15-X16, X1-X2-X3-4-X5-NVGPTLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-IVGPTLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-NVGPTFP-X13-X14-X15-X16, X1-X2-X3-X4-X5-SVGPTFP-X13-X14-X15-X16 and X1-X2-X3-X4-X5-IVGPTFP-X13-X14-X15-X16, all of which encompassed by the new amino acid sequence recited in claim 65.  The Examiner is unable to find any support for the entire genus of targeting sequences, exosporium proteins or exosporium protein fragments that comprise the recited amino acid sequence X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12-X13-X14-X15-X16 as defined in claim 65. There is absolutely no indication in the specification of an amino acid sequence as defined in amended claim 65, nor is there any indication that all the targeting sequences, exosporium proteins or exosporium protein fragments encompassed by the claims as amended are preferred embodiments of the genus of targeting sequences, exosporium proteins or exosporium protein fragments recited. Thus, there is no indication that a method that requires targeting sequences, exosporium proteins or exosporium protein fragments that comprise the recited amino acid sequence X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12-X13-X14-X15-X16 as defined in claim 65  as required by the claims  was within the scope of the invention as conceived by Applicant at the time of the invention.  Accordingly, Applicant is required to cancel the new matter in the response to this Office Action.

Claims  65, 282-283, 307, 326-334, 338-339, 341-351, 366-368 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in prior Office actions.  It is maintained for the reasons of record and for the reasons set forth below. 
Applicant argues that claim 65 has been amended to recite a motif for the targeting sequences, exosporium proteins and exosporium protein fragments.  Applicant states that this motif is based on the Bacillus cereus family members comprise an exosporium.  Applicant also states that the specification provides data in Tables 4 and 6 showing a variety of sequences containing the conserved targeting motif that can be used for targeting a fusion protein to the exosporium of a recombinant Bacillus cereus family member.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 65 and the origins of the motif now recited in claim 65.  However, the Examiner disagrees with Applicant’s contention that the entire genus of targeting sequences, exosporium proteins and exosporium protein fragments encompassed by the recited motif is adequately described. The Examiner agrees with Applicant’s contention that the specification provides several targeting sequences, exosporium proteins and exosporium protein fragments defined by sequence identifiers.   Such specific sequences, exosporium proteins and fragments defined by sequence identifiers are found to be adequately described.  However, the specification has not disclosed a defined motif as asserted which is shared by any exosporium protein that can target any fusion protein to the exosporium, or is shared by any peptide that could target a protein to the exosporium.   The motif currently recited was never disclosed in the specification nor was it ever suggested as required in any protein that could target a fusion protein to the exosporium.  Applicant states that this motif was found by aligning the sequences of Figures 1A and 1B.  However, it is noted that this motif represents a genus of sequences which have not been shown in the proteins of  SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 43, 45, 47, 49, 51, 53, 55, 57, 59, 61, 63, 65, 67, 69, 71, 73, 75, 77, 79, 81, 83, 85, 87, 89, 91, and 93, or the proteins  of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 95, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, and 122.  As explained above, sequences encompassed by the motif such as X1-X2-X3-X4-X5-X6-X7-GPPFP-X13-X14-X15-X16, X1-X2-X3-X4-X5-X6-VGPPLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-X6-LGPTFP-X13-X14-X15-X16, 1-X2-X3-X4-X5-NVGPTLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-IVGPTLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-NVGPTFP-X13-X14-X15-X16, X1-X2-X3-X4-X5-SVGPTFP-X13-X14-X15-X16 and X1-X2-X3-X4-X5-IVGPTFP-X13-X14-X15-X16 are not found in any of the specific targeting sequences, exosporium proteins or exosporium protein fragments disclosed.  This list is not exhaustive.  There is absolutely no disclosure indicating that proteins that comprise these sequences, which are not comprised by any of the sequence identifiers provided, are sufficient for any protein comprising them to allow the localization of any fusion protein to the exosporium.  Furthermore, claim 307 requires variants of the polypeptides of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 95, and 122 that comprise sequences encompassed by the motif which have not been shown to have the ability to localize a fusion protein to the exosporium. In addition, while the claims require entire exosporium proteins, the recited motif does not provide  the entire structure of an exosporium protein as recited in the claims.  Please note that a motif which is 15/16 amino acids long is a mere fraction of an exosporium protein (e.g., SEQ ID NO: 2 has 332 amino acids) that represents approximately 4.5% of the structure of such protein (4.5% = 15x100/332), thus not defining the entire structure of an exosporium protein.   Therefore, contrary to Applicant’s assertions, the genus of targeting sequences, exosporium proteins and exosporium protein fragments is not adequately described by the teachings of the specification and/or the prior art.

Claims 65, 282-283, 307, 326-334, 338-339, 341-351, 366-368 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method  for protecting an animal from a pathogen, wherein said method comprises administering exosporium protein fragments of spores, wherein said spores are from a recombinant B. cereus cell that expresses a fusion protein, wherein the fusion protein comprises a protein/peptide that protects the animal from the pathogen, wherein said fusion protein also comprises the polypeptide of SEQ ID NO: 1 or the polypeptide of SEQ ID NO: 2, and wherein the fusion protein is targeted to the exosporium, does not reasonably provide enablement for a method as described above, wherein the fusion .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and for the reasons set forth below. 
Applicant argues that claim 65 has been amended to recite a motif for the targeting sequences, exosporium proteins and exosporium protein fragments.  Applicant states that this motif is based on the sequence alignments in Figures 1A and 1B.  Therefore, Applicant submits that the claims do not encompass any exosporium protein from any organism.   Applicant states that the scope of claim 65 has been narrowed such that a defined motif is required.  Applicant states that the examples provide data showing that a number of targeting sequences having the defined motif can be used to successfully target a fusion protein to the exosporium, citing Examples 1 and 3.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 65, the recited motif and Examples 1 and 3.  However, the Examiner disagrees with Applicant’s contention that the entire genus of targeting sequences, exosporium proteins, and exosporium protein fragments is enabled by the teachings of the specification and/or the prior art.  It is agreed that the specification provides several targeting sequences, exosporium proteins and exosporium protein fragments defined by sequence identifiers.   Such specific sequences, exosporium proteins and fragments defined by sequence identifiers are found to be fully enabled.  However, it is reiterated herein that the specification has not disclosed a defined motif as asserted which is shared by any exosporium protein that can target any fusion protein to the exosporium, or is shared by any peptide that could target a protein to the exosporium.   The recited motif was never disclosed in the specification. There is no suggestion in the specification or the prior art that any protein that comprises any of the sequences encompassed by the motif could target a fusion protein to the exosporium.   While Applicant has found the motif  by aligning the sequences of Figures 1A and 1B, it is 1-X2-X3-X4-X5-X6-X7-GPPFP-X13-X14-X15-X16, X1-X2-X3-X4-X5-X6-VGPPLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-X6-LGPTFP-X13-X14-X15-X16, X1-X2-X3-X4-X5-NVGPTLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-IVGPTLP-X13-X14-X15-X16, X1-X2-X3-X4-X5-NVGPTFP-X13-X14-X15-X16, X1-X2-X3-X4-X5-SVGPTFP-X13-X14-X15-X16 and X1-X2-X3-X4-X5-IVGPTFP-X13-X14-X15-X16 which are not found in any of the specific targeting sequences, exosporium proteins or exosporium protein fragments disclosed.  It is unknown as to whether these sequences not found in any of the sequence identifiers disclosed can in fact localize any fusion protein to the exosporium.  In addition, claim 307 requires variants of the polypeptides of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 95, and 122 that comprise sequences encompassed by the motif which have not been shown to have the ability to localize a fusion protein to the exosporium. Moreover,  while the claims require entire exosporium proteins, the recited motif does not provide  the entire structure of an exosporium protein as recited in the claims.  A motif which is 15/16 amino acids long is a mere fraction of an exosporium protein  that represents approximately 4.5% of the structure of such protein (see calculation above), thus not providing the entire structure of an exosporium protein.   Therefore, contrary to Applicant’s assertions, the entire scope of the claims  is not fully enabled by the teachings of the specification and/or the prior art.

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 65, 282-283, 307, 326-331, 333-334, 341-343, 349-351 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS) and Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that one of ordinary skill would have read Johnson et al. as teaching away from its combination with Thompson et al. or Goldman et al. Applicant states that Johnson et al. teach that mutation of ExsY causes a major disruption of the exosporium and that one of skill in the art would have not expected that when the exosporium is drastically disrupted, fusion proteins containing an exosporium targeting sequence would still get correctly trafficked to and inserted into the exosporium layer. Applicant refers to page 7910 of the reference by Johnson et al. to indicate that in ΔexsY and ΔexsYΔcotY mutants, BclA is misassembled and released into the supernatant. Applicant states that Johnson et al. teach that in the ΔexsY mutant, BclA is not processed correctly by the cells.  Applicant points out that one of skill in the art, based on the teachings of Johnson et al., would understand that exosporium proteins containing the conserved targeting sequence, like BclA, might not be processed correctly in recombinant Bacillus cereus spores having mutations in ExsY. Applicant states that when using a recombinant Bacillus cereus family member that expresses a fusion protein containing a targeting sequence that targets the fusion protein to the exosporium, the person of ordinary skill in the art would vastly prefer the inactivation methods taught by Thompson et al. over introducing a mutation in an exosporium protein such as the ExsY mutant taught by Johnson et al. since the skilled person would not want to make a mutation that 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. The Examiner acknowledges the teachings of Johnson et al. regarding the effect of deletions in the exsY and cotY genes on a protein like BclA.  However, the Examiner disagrees with Applicant’s contention that the teachings of Johnson et al. would deter one of skill in the art from making modifications that alter the structure of the exosporium and express a fusion protein that comprises the targeting sequences disclosed to direct the fusion protein to the exosporium.  The Examiner agrees that one of skill in the art would not be motivated to make the double mutant ΔexsYΔcotY and express a fusion protein that comprises a target sequence to direct the fusion protein to the exosporium because Johnson et al. specifically teach that spores of a  double mutant ΔexsYΔcotY lack exosporium (Abstract).  The results disclosed with regard to misassembled glycoprotein BclA on page 7910 of Johnson et al. pointed out by Applicant refer to a double mutant ΔexsYΔcotY.  It is noted, however, that the claims require a genus of modifications that include a mutation in a CotY gene or a mutation in an exsY gene. Johnson et al. specifically teach that the 200 KDa band BclA band found in wild type exosporium was also found in the in the ΔcotY mutant at about the same intensity, and in the ΔexsY mutant at reduced intensity (page 7910, left column, first full paragraph Figure 4A).  Moreover, Johnson et al. teach that it is clear that not all the glycoproteins that form complexes with exosporium proteins are equally depleted in the exosporium layer of mutant spores (page 7910, left column, last sentence-right column, first 6 lines; Figure 4B).  Thus, one of skill in the art would conclude from the teachings of Johnson et al. that misassembled BclA is found when both mutations, namely ΔexsYΔcotY, are present, and that one of skill in the art would not be motivated to make both mutations because doing so would result in no exosporium being formed.  The teachings of Johnson et al. do not support the argument that making either a ΔexsY mutation  or a ΔcotY mutation would result in incorrect processing of any fusion protein that comprises absolute certainty that every fusion protein that comprises an exosporium targeting signal will be directed to the exosporium if the ΔcotY mutation or the ΔexsY mutation is present at the same levels as those found if these mutations were absent, the results of Thompson et al. suggest that there is a reasonable expectation of success in observing some localization of fusion proteins that comprise an exosporium targeting signal to the exosporium if the ΔcotY mutation or the ΔexsY mutation is present.  It should also be noted that while the specification does not disclose actual reduction to practice of a method as claimed for every single fusion protein that comprises the targeting sequences or exosporium proteins specifically provided in the specification (e.g., SEQ ID NO: 1, 3, 5, etc.) in a Bacillus cereus cell that comprises mutations in the endogenous exsY or cotY genes,  the Examiner has found that delivering any fusion protein that comprises the specifically disclosed targeting sequences or exosporium proteins (e.g., SEQ ID NO: 1, 2, 3, 4, 5, etc.) to the exosporium is adequately described and enabled.  If Applicant is arguing that it is unpredictable to observe localization to the exosporium in Bacillus cereus cells that comprise mutations in the endogenous exsY or cotY genes when the specifically disclosed targeting sequences (e.g., 1, 3, 5, etc.) or exosporium proteins (e.g., SEQ ID NO: 2, 4, 6, etc.) are part of the fusion protein, the Examiner will have to reconsider whether localization to the exosporium in Bacillus cereus cells that comprise mutations in the endogenous exsY or cotY genes when the specifically provided targeting sequences or exosporium proteins are part of a fusion protein is adequately described or enabled.
With regard to the argument that the person of ordinary skill in the art would vastly prefer the inactivation methods taught by Thompson et al. over introducing a mutation in an exosporium protein, and that inactivation of spores by physical or chemical means would be far simpler than genetic manipulations, it is noted that one of skill in the art would require to make genetic manipulations to be able to express a fusion protein of interest that is directed to the exosporium, and the disruption of an Bacillus cereus is well known in the art as evidenced by Johnson et al.  Once the mutant Bacillus cereus cell with the desired disruption is made, there is no need to inactivate spores by physical or chemical means every time inactive spores are desired.  Physical or chemical inactivation requires either additional machinery/energy and/or the use/purchase of chemicals, which would add to the processing cost.  On the other hand, a simple genetic manipulation would avoid additional costs associated with physical or chemical spore inactivation.  Therefore, contrary to Applicant’s assertions, a person of ordinary skill in the art would not necessarily prefer the inactivation methods taught by Thompson et al. over introducing a mutation in an exosporium protein when processing costs could be reduced.  
 With regard to the argument that combining Thompson et al. with Johnson et al. and Goldman et al. is based on improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, for the reasons of record and those set forth above, the invention is deemed obvious over the prior art of record. 

Claims 338-339 and 366-368 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS), Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS), Thallinger et al. (Biotechnology Journal 8:97-109; 2013), Valbuzzi et al. (Microbiology 145:3121-3137, 1999) and Sloma et al. (Journal of Bacteriology 173(21):6889-6895, 1991).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that each of claims 338-339 and 366-368 depend from claim 65, and is therefore not obvious from Thompson et al., Johnson et al., and Goldman et al. for the reasons previously explained.  Applicant states that neither Thallinger et al., Valbuzzi et al. nor Sloma et al. cure the deficiencies of Thompson et al., Johnson et al., and Goldman et al. because neither Thallinger et al., Valbuzzi et al. nor Sloma et al.  make any mention of the exosporium.  Therefore, the references by Thallinger et al., Valbuzzi et al. and Sloma et al. would have not provided the skilled person with a reason to combine Thompson et al., Johnson et al. and Goldman et al. in the manner suggested by the Examiner nor would they have provided the skilled person with a reasonable expectation of success. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  For the reasons extensively discussed above, the invention of claim 65 has been found obvious over the teachings of Thompson et al., Johnson et al. and Goldman et al.  As indicated in the prior Office action, the teachings of Thallinger et al., Valbuzzi et al. and Sloma et al. were introduced to show that subtilisins, which are serine proteases from Bacillus sp,  are among the most widely used enzymes for the control of biofilm, and that a subtilisin from B. subtilis which comprises all of SEQ ID NO: 209, and an extracellular protease from B. subtilis which comprises all of SEQ ID NO: 210 were known in the art.  It is reiterated herein that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the serine protease of SEQ ID NO: 209 or SEQ ID NO: 210 in the method of Thompson et al., Johnson et al. and Goldman et al.   A person of ordinary skill in the art is motivated to use any of these proteases because these proteins have the same enzymatic activity as that of the enzymes used by Thompson et al. (i.e., serine proteases), and the fact that Bacillus sp. serine proteases are highly effective for the control of biofilm, as evidenced by Thallinger et al.  One of ordinary skill in the art has a reasonable expectation of success at using these serine proteases because all the molecular biology techniques required to express a fusion protein comprising any one of these proteases are well known in the art as evidenced by Thompson et al., and the prior art provides the prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.


Claims 333 and 344 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS), Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS) and further in view of Nguyen et al. (FEMS Microbiol Lett 358:202-208, 2014; cited in the IDS).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that both claim 333 and claim 344 depend from claim 65.  Applicant states that these claims are therefore not obvious from Thompson et al., Johnson et al., and Goldman et al. for the reasons previously explained.  Applicant states that the reference by  Nguyen  et al. does not cure the deficiencies of Thompson et al., Johnson et al., and Goldman et al. because Nguyen  et al. make no mention of the exosporium.  Therefore, the reference  by Nguyen  et al. would have not provided the skilled person with a reason to combine Thompson et al., Johnson et al. and Goldman et al. in the manner suggested by the Office nor would it have provided the skilled person with a reasonable expectation that introducing the ExsY mutation into the Bacillus cereus spores taught by Thompson et al.  would result in exosporium protein fragments containing the fusion protein.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  For the reasons extensively discussed above, the invention of claim 65 has been found obvious over the teachings of Thompson et al., Johnson et al. and Goldman et al.  As indicated in the prior Office action, the teachings of Nguyen  et al. were introduced to show that a method to protect shrimp from white spot syndrome virus by administering B. subtilis spores that contain VP28 on their B. cereus family member that expresses a fusion protein comprising the VP28 protein of Nguyen et al. and the targeting/exosporium protein of Thompson et al. to the aquaculture system of Nguyen et al.   A person of ordinary skill in the art is motivated to combine the teachings of Thompson et al. and Nguyen et al. for the benefit of having another delivery system for the VP28 protein.  One of ordinary skill in the art has a reasonable expectation of success at practicing the method of Thompson et al., Johnson et al. and Goldman et al. with a fusion protein that comprises the VP28 protein of Nguyen et al. because all that is required is the replacement of the protecting protein of Thompson et al. with the protecting protein of Nguyen et al. and Goldman et al. teach a method to deliver a vaccine peptide to fish and shrimp by using spores that comprise the vaccine peptide on their exosporium. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 332, 333, 347, 348 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS), Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS) and further in view of Blackburn et al. (US Patent No. 5858962, issued 1/12/1999).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that each of claims 332, 333, 347, 348 depend from claim 65.  Applicant states that these claims are therefore not obvious from Thompson et al., Johnson et al., and Goldman et al. for the reasons previously explained.  Applicant states that the reference by  Blackburn et al. does not cure Bacillus cereus spores taught by Thompson et al.  would result in exosporium protein fragments containing the fusion protein.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  For the reasons extensively discussed above, the invention of claim 65 has been found obvious over the teachings of Thompson et al., Johnson et al. and Goldman et al.  As indicated in the prior Office action, the teachings of Blackburn et al. were introduced to show that the treatment of a bovine suffering from staphylococcal mastitis and the prophylactic treatment of a bovine against staphylococcal mastitis (prevention), wherein said treatments comprise the administration to the bovine of lysostaphin topically, as well as intravenously, subcutaneously, intramuscularly, rectally, or orally was known in the art.  It is reiterated herein that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Thompson et al., Johnson et al. and Goldman et al. with a bovine to treat or prevent staphylococcal mastitis by administering exosporium protein fragments from spores of a B. cereus family member that expresses a fusion protein comprising lysostaphin with the targeting peptide of SEQ ID NO: 1 or the exosporium protein of SEQ ID NO: 2.  A person of ordinary skill in the art is motivated to practice the method of Thompson et al., Johnson et al. and Goldman et al. with the lysostaphin of Blackburn et al. for the benefit of providing another method to deliver lysostaphin to treat or prevent mastitis.   One of ordinary skill in the art has a reasonable expectation of success at  practicing the method of Thompson et al., Johnson et al. and Goldman et al. with the lysostaphin of Blackburn et al. with a bovine because all the molecular biology techniques required to make a fusion protein comprising the lysostaphin of Blackburn et al. are well known in the art as evidenced by Thompson et al.,  and also because Goldman et al. teach a method to deliver B. thuringiensis spores that comprise an exosporium that comprises prophylactic and prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 332, 333 and 345 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS), Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS) and further in view of Kiczka (US Patent No. 5466449, issued 11/14/1995).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that each of claims 332, 333 and 345 depend from claim 65.  Applicant states that these claims are therefore not obvious from Thompson et al., Johnson et al., and Goldman et al. for the reasons previously explained.  Applicant states that the reference by Kiczka et al. does not cure the deficiencies of Thompson et al., Johnson et al., and Goldman et al. because Kiczka et al. make no mention of the exosporium.  Therefore, the reference  by Kiczka et al. would have not provided the skilled person with a reason to combine Thompson et al., Johnson et al. and Goldman et al. in the manner suggested by the Office nor would it have provided the skilled person with a reasonable expectation that introducing the ExsY mutation into the Bacillus cereus spores taught by Thompson et al.  would result in exosporium protein fragments containing the fusion protein.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  For the reasons extensively discussed above, the invention of claim 65 has been found obvious over the teachings of Thompson et al., Johnson et al. and Goldman et al.  As indicated in the prior Office action, the teachings of Kiczka et al. were introduced to show that the administration of compositions comprising lysozyme or ribonuclease to animals to treat viral and bacterial infections, including the treatment of infected wounds by applying the compositions topically was known in the prior art.  It is reiterated herein that it would have been obvious to one of ordinary skill in the art before the B. cereus family member that expresses a fusion protein comprising lysozyme or ribonuclease with the targeting peptide of SEQ ID NO: 1 or the exosporium protein of SEQ ID NO: 2 to a wound of said animal.  A person of ordinary skill in the art is motivated to practice the method of Thompson et al., Johnson et al. and Goldman et al. with the lysozyme or ribonuclease of Kiczka  for the benefit of providing another method to deliver the lysozyme or ribonuclease to treat or prevent a viral or bacterial infection.   One of ordinary skill in the art has a reasonable expectation of success at  practicing the method of Thompson et al., Johnson et al. and Goldman et al. with the lysozyme or ribonuclease of  Kiczka  on an animal  because all the molecular biology techniques required to make a fusion protein comprising the lysozyme or ribonuclease of Kiczka  are well known in the art as evidenced by Thompson et al,  and also because Goldman et al. teach a method to deliver B. thuringiensis spores that comprise an exosporium that comprises prophylactic and therapeutic proteins to animals. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 332, 333 and 346 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2014/145964 published 9/18/2014; cited in the IDS) in view of Johnson et al. (Journal of Bacteriology 188(22):7905-7913, 2006; cited in the IDS), Goldman et al. (WO 2006/012366, published 2/2/2006; cited in the IDS) and further in view of Van der Weerden et al. (US Patent No. 9713632, issued 7/25/2017; effective filing date 10/21/2014). 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that each of claims 332, 333 and 346 depend from claim 65.  Applicant states that these claims are therefore not obvious from Thompson et al., Johnson et al., and Goldman et al. for the reasons previously explained.  Applicant states that the reference by Van der Weerden et al. does not Bacillus cereus spores taught by Thompson et al.  would result in exosporium protein fragments containing the fusion protein.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  For the reasons extensively discussed above, the invention of claim 65 has been found obvious over the teachings of Thompson et al., Johnson et al. and Goldman et al.  As indicated in the prior Office action, the teachings of Van der Weerden et al. were introduced to show that treatment of fungal infections by topical application of compositions comprising a defensin to the hooves of an animal was known in the prior art.    It is reiterated herein that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Thompson et al., Johnson et al. and Goldman et al. with an animal to treat fungal infection of hooves by administering exosporium protein fragments from spores of a B. cereus family member that expresses a fusion protein comprising a defensin with the targeting peptide of SEQ ID NO: 1 or the exosporium protein of SEQ ID NO: 2 to the hooves of said animal.  A person of ordinary skill in the art is motivated to practice the method of Thompson et al., Johnson et al. and Goldman et al. with the defensins of Van der Weerden  et al. for the benefit of providing another method to deliver the defensins  to treat infection.   One of ordinary skill in the art has a reasonable expectation of success at  practicing the method of Thompson et al. with the defensins of  Van der Weerden et al. because all the molecular biology techniques required to make a fusion protein comprising the defensins of Van der Weerden et al. are well known in the art as evidenced by Thompson et al., and also because Goldman et al. teach a method to deliver B. thuringiensis spores that comprise an exosporium that comprises prophylactic and therapeutic proteins to animals.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner 






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 29, 2021